EXHIBIT 10.1

CHANGE IN CONTROL AGREEMENT

 

Rod Vesling   “Officer” [Address]  

 

Interlink Electronics, Inc.,   “Company” 546 Flynn Road    

Camarillo, California 93012

 

Interlink Electronics, Inc., a Delaware corporation (the “Company”), considers
the establishment and maintenance of a sound and vital management to be
essential to protecting and enhancing the best interest of the Company and its
stockholders. In this connection, the Company recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a change in
control of the Company.

This Agreement, when executed by the parties thereto, supersedes and replaces
that certain agreement, dated as of May 16, 2007, by and between the parties
relating to the same subject matter and upon such execution, such former
agreement shall be null and void and of no effect.

In order to induce Officer to remain in the employ of the Company, this
Agreement, the form of which has been approved by the Board, sets forth the
severance benefits which the Company agrees will be provided to Officer in the
event Officer’s employment with the Company is terminated in connection with a
“Change in Control” of the Company under the circumstances described below.

1. Employment at Will; Agreement to Provide Services; Right to Terminate.

(i) Except as otherwise provided in paragraph (ii) below, the Company or Officer
may terminate Officer’s employment at any time, subject to the provisions of any
employment agreement (including this Agreement) between Officer and the Company
and the Company’s providing the benefits in accordance with the terms of this
Agreement and all other legally mandated benefits, whether statutory or
contractual in nature.

(ii) In the event of a Potential Change in Control of the Company as defined in
Section 4, Officer agrees that Officer will not leave the employ of the Company
(other than as a result of Disability, upon Retirement or for Good Reason, as
such terms are defined in Section 4), and will render the services contemplated
in the recitals to this Agreement until the earliest of (A) a date which is
270 days from the occurrence of such Potential Change in Control of the Company
or (B) a termination of Officer’s employment pursuant to which Officer becomes
entitled under this Agreement to receive the benefits provided in Section 6.

 



--------------------------------------------------------------------------------

2. Effective Date. The effective date of this Agreement is April 14, 2008 (the
“Effective Date”).

3. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect until December 31, 2008; provided, however, that
commencing on the first day of the new year following the Effective Date and
each January 1 thereafter, the term of this Agreement shall automatically be
extended for one additional year unless at least 90 days prior to such January 1
date, the Company or Officer shall have given notice that this Agreement shall
not be extended (provided that no such notice may be given by the Company during
the pendency of a (i) Potential Change in Control or (ii) Change in Control);
and provided, further, that this Agreement shall continue in effect for a period
of 12 months beyond the term provided herein if a Change in Control of the
Company, as defined in Section 4, shall have occurred during such term.
Notwithstanding anything in this Section 3 to the contrary, this Agreement shall
terminate if Officer or the Company terminate Officer’s employment in a manner
consistent with Section 1(i). In addition, the Company may terminate this
Agreement during Officer’s employment if, prior to a Potential Change in Control
or Change in Control, Officer ceases to hold Officer’s current position with the
Company, except by reason of a promotion.

4. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

(i) “Cause” shall mean

(A) the willful and continued failure by Officer substantially to perform
Officer’s reasonably assigned duties with the Company consistent with those
duties assigned to Officer, other than a failure resulting from Officer’s
incapacity due to physical or mental illness, after a written demand for
performance has been delivered to Officer by the Chief Executive Officer or the
Chairman of the Board which specifically identifies the manner in which the
Chairman or the CEO believes that Officer has not substantially performed
Officer’s duties and is not or cannot be cured within thirty days after such
written demand;

(B) the conviction of guilty or entering of a nolo contendere plea to a felony,
which is materially and demonstrably injurious to the Company; or

(C) the commission of an act by Officer, or the failure by Officer to act, which
constitutes gross negligence or gross misconduct.

For purposes of this Section 4(i), no act, or failure to act, on Officer’s part
shall be considered “willful” unless done, or omitted, by Officer in bad faith.
Any act, or failure to act, expressly authorized by a resolution duly adopted by
the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or be an omission, by Officer in good faith.
Notwithstanding the foregoing, Officer shall not be deemed to have been
terminated for Cause unless the Company shall have delivered to Officer a copy
of a resolution duly adopted by the Board finding, after reasonable notice to
Officer and an opportunity for Officer to be heard with respect to such matter,
that in the good faith opinion of the Board, Officer has engaged in the conduct
set forth above in (A), (B), or (C) of this Section 4(i). Any such determination
by the Board shall be subject to de novo review in mediation or in arbitration
conducted pursuant to Section 15.

 

2



--------------------------------------------------------------------------------

(ii) “Change in Control” of the Company shall mean the occurrence of any of the
following events:

 

(A) any consolidation, merger, plan of share exchange, or other reorganization
involving the Company (a “Merger”) as a result of which the holders of
outstanding securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) immediately prior to the Merger
do not continue to hold at least 50% of the combined voting power of the
outstanding Voting Securities of the surviving or continuing corporation
immediately after the Merger, disregarding any Voting Securities issued or
retained by such holders in respect of securities of any other party to the
Merger;

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

(C) the adoption of any plan or proposal for the liquidation or dissolution of
the Company;

(D) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof, unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors); or

(E) any Person (as defined below) shall have become the beneficial owner (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934 (the
“Exchange Act”)), directly or indirectly, of securities of the Company
ordinarily having the right to vote for the election of directors representing
50% or more of the combined voting power of the then outstanding Voting
Securities.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) Officer acquires (other than on the same
basis as all other holders of the Company shares) an equity interest in an
entity that acquires the Company in a Change in Control otherwise described
under Section 4(ii)(A) or (B) above, or (2) Officer is part of group that
constitutes a Person which becomes a beneficial owner of Voting Securities in a
transaction that otherwise would have resulted in a Change in Control under
Section 4(ii)(E) above.

(iii) “Deemed Performance Amount” shall mean the sum of all cash compensation
paid or payable to Officer based on performance measures with respect to each of
the last three complete calendar years divided by three; provided, however,
that, if Officer has not been employed by the Company for all of the last three
complete calendar years, the amount shall be the sum of all cash compensation
paid or payable to Officer based on performance measures with respect to each of
the complete calendar years for which Officer has been so employed divided by
the number of such complete calendar years.

 

3



--------------------------------------------------------------------------------

(iv) “Disability” shall mean the absence of Officer from Officer’s duties with
the Company on a full time basis for 180 consecutive days as a result of
Officer’s incapacity due to physical or mental illness, unless, within 30 days
after a Notice of Termination (as defined below) is given to Officer following
such absence, Officer shall have returned to the full performance of Officer’s
duties.

 

(v) “Good Reason” shall mean:

(A) a diminution of Officer’s status, title, position(s), or responsibilities
from Officer’s status, title, position(s), and responsibilities as in effect
immediately prior to the Potential Change in Control or Change in Control, or
the assignment to Officer of any duties or responsibilities which are
inconsistent with such status, title, position(s), or responsibilities (in
either case other than isolated, insubstantial or inadvertent actions which are
remedied after notice), or any removal of Officer from such position(s), except
in connection with the termination of Officer’s employment for Cause, Disability
or as a result of Officer’s death or voluntarily by Officer other than for Good
Reason;

(B) a substantial reduction by the Company in Officer’s rate of base salary,
bonus or incentive opportunity or a substantial reduction in benefits (other
than reductions that do not impact optionee’s compensation opportunity, taken as
a whole, or a reduction in benefits applicable to substantially all officers);

(C) the Company’s requiring Officer to be based more than 100 miles from the
principal office at in which Officer is based immediately prior to the Potential
Change in Control or Change in Control, except for reasonably required travel on
the Company’s business; or

(D) the Company’s failure to obtain a consent requested by Officer pursuant to
Section 8(i) of this Agreement.

(vi) “Potential Change in Control” of the Company shall mean the occurrence of
any of the following:

(A) the Company enters into an agreement, the approval of which by the
shareholders would result in the occurrence of a Change in Control of the
Company;

(B) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control of the Company; or

(C) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control of the Company has occurred.

(vii) “Person” shall mean and include any individual, corporation, partnership,
group, association or other “person”, as such term is used in Section 14(d) of
the Exchange Act, other than the Company, any subsidiary of the Company or any
employee benefit plan(s) sponsored by the Company.

(viii) “Plan” shall mean any compensation plan such as an incentive, stock
option or restricted stock plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance, or
relocation plan or policy or any other plan, program or policy of the Company
intended to benefit employees.

(ix) “Retirement” shall mean termination on or after Officer’s 65th birthday.

5. Notice of Termination; Effective Date of Termination. Any purported
termination by the Company or by Officer following a Potential Change in Control
or Change in Control shall be

 

4



--------------------------------------------------------------------------------

communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Officer’s employment under the provision so
indicated. The “Date of Termination” following a Potential Change in Control or
Change in Control shall mean (a) if Officer’s employment is to be terminated for
Disability, 30 days after Notice of Termination is given (provided that Officer
shall not have returned to the performance of Officer’s duties on a full-time
basis during such 30 day period), (b) if Officer’s employment is to be
terminated by the Company for Cause, the date on which a Notice of Termination
is given, and (c) if Officer’s employment is to be terminated by Officer or by
the Company for any other reason, the date specified in the Notice of
Termination, which shall be a date no earlier than 60 days after the date on
which a Notice of Termination is given (provided that if the termination is by
Officer for Good Reason the circumstances giving rise to the Good Reason have
not been fully corrected by the specified date), unless an earlier date has been
agreed to by the party receiving the Notice of Termination either in advance of,
or after, receiving such Notice of Termination. Notwithstanding anything in the
foregoing to the contrary, if the party receiving the Notice of Termination has
not previously agreed to the termination, then within 30 days after any Notice
of Termination is given, the party receiving such Notice of Termination may
notify the other party that a dispute exists concerning the termination, in
which event the Date of Termination shall be the date set either by mutual
written agreement of the parties or by the arbitrators in a proceeding as
provided in Section 15.

6. Change in Control Benefits. If, (a) after the occurrence of a Potential
Change in Control (and during the pendency of a Change in Control resulting from
such Potential Change in Control), (b) concurrent with a Change in Control, or
(c) within twelve (12) months after a Change in Control, Officer’s employment by
the Company shall be terminated (x) by the Company other than for Cause,
Disability or Retirement or (y) by Officer for Good Reason based on an event
occurring during such period, then Officer shall be entitled, without regard to
any contrary provisions of any Plan, to a severance benefit (the “Severance
Benefit”) equal to the lesser of the Specified Benefits (as defined in
subsection (i) below), or the Capped Benefit (as defined in subsection (ii)
below):

(i) The “Specified Benefits” are as follows:

(A) the Company shall compensate Officer through the Date of Termination, as
follows:

(1) with respect to all amounts payable without regard to performance measures,
the full amount of such compensation; and

(2) with respect to all amounts payable based on performance measures, any
benefits or awards (including both cash and stock components) which pursuant to
the terms of any plans have been earned, but which have not yet been paid to
Officer, provided that all such amounts shall be paid at the time or times
specified in such plans and not at the time for payment under (i)(B);

 

5



--------------------------------------------------------------------------------

(B) as severance pay and in lieu of any further salary for periods subsequent to
the Date of Termination, the Company shall pay to Officer an amount in cash
(subject to applicable taxes and withholdings) determined as follows:

(1) One hundred percent (100%) of Officer’s annualized compensation without
regard to performance measures, payable at the rate in effect just prior to the
time of the Notice of Termination, with one-half of such amount payable in six
equal monthly installments as a salary continuation during the six month period
following the Date of Termination (with the first installment paid on the last
day of the month in which the Date of Termination occurs and each later
installment paid on the last day of each successive month) and the balance paid
in a lump sum on the date that is six (6) months after the Date of Termination;
and

(2) an amount equal to one hundred percent (100%) of the aggregate amount of
Officer’s Deemed Performance Amount, which amount shall be payable in equal
amounts concurrently with the six monthly installments referred to in clause
(1), above.

(C) fifty percent (50%) of unvested options to purchase the Company’s Common
Stock held by Officer on the Date of Termination shall be accelerated so that
such options are immediately exercisable;

(D) for a one year period after the Date of Termination, the Company shall
arrange to provide Officer and Officer’s dependents with medical and dental
insurance benefits substantially similar to those which Officer was receiving
immediately prior to the time of the Notice of Termination. Notwithstanding the
foregoing, the Company shall not provide any benefit otherwise receivable by
Officer pursuant to this paragraph (D) to the extent that a similar benefit is
actually received by Officer from a subsequent employer during such one year
period, and Officer agrees to report to the Company any such benefit expected to
be received and such benefit actually received by Officer; and

(E) the Company shall pay Officer within 30 days after the Date of Termination
for any vacation time earned but not taken at the Date of Termination, at an
hourly rate equal to Officer’s annual base salary as in effect immediately prior
to the time a Notice of Termination is given divided by 2080.

(ii) The “Capped Benefit” equals the Specified Benefits, reduced by the minimum
amount necessary to prevent any portion of the Specified Benefits from being a
“parachute payment” as defined in Section 280G (b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor provision. The amount of
the Capped Benefit shall therefore equal (i) three times the “base amount” as
defined in Code § 280G (b)(3)(A), reduced by one Dollar ($1.00), and further
reduced by (ii) the present value of all other payments and benefits Officer is
entitled to receive from the Company that are contingent upon a change in
control of the Company within the meaning of Code § 280G (b)(2)(A)(i), including
accelerated vesting of options and other awards under the Company’s stock option
plans, and increased by (iii) all Specified Benefits that are not contingent
upon a change in control within the meaning of Code § 280G (b)(2)(A)(i).
Specified Benefits under (B)(1) shall be reduced first to achieve the Capped
Benefit amount, then amounts under (B)(2) shall be reduced to the extent
necessary to achieve the Capped Benefit amount. The parties recognize that there
is some uncertainty regarding the computations under Code § 280G which must be
applied to determine the Capped Benefit. Accordingly, the parties agree that,
after the Severance Benefit is paid, the amount of the Capped Benefit may be
retroactively adjusted to the extent any subsequent Internal Revenue Service
regulations, rulings, audits or other pronouncements establish that the original
calculation of the

 

6



--------------------------------------------------------------------------------

Capped Benefit was incorrect. In that case, amounts shall be paid or reimbursed
between the parties so that Officer will have received the Severance Benefit
Officer would have received if the Capped Benefit had originally been calculated
correctly.

(iii) If Officer is a “specified employee” within the meaning of Code
§ 409A(a)(2)(B)(i) and any payment required to be made pursuant to this
Section 6 is subject to Code § 409A and not exempt from those requirements under
any applicable regulations or other guidance of general applicability, then any
such payment otherwise payable on account of Officer’s termination of employment
during the period ending on the date that is six months after the Date of
Termination shall be paid in a lump sum on the date that is six months after
Officer’s Date of Termination instead of the date on which it would otherwise be
paid.

(iv) Except as specifically provided above, the amount of any payment provided
for in this Section 6 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Officer as the result of
employment by another employer after the Date of Termination, or otherwise.
Officer’s entitlements under this Section 6 are in addition to, and not in lieu
of, any rights, benefits or entitlements Officer may have under the terms or
provisions of any Plan.

7. Release of Claims. The Company shall have the right to require Officer to
execute a general release of claims relating to Officer’s employment at the
Company and termination of employment at the Company that could be brought by
Officer under this Agreement as a condition to Officer’s receipt of any payments
pursuant to Section 6; provided that the Company and each of its affiliates
shall release any and all claims that each of them may have against Officer as a
condition of any such release.

8. Successors; Binding Agreement.

(i) Upon Officer’s written request, the Company will seek to have any Successor
(as hereinafter defined), by agreement in form and substance satisfactory to
Officer, assent to the fulfillment by the Company of its obligations under this
Agreement. Failure of the Company to obtain such assent prior to or at the time
a Person becomes a Successor shall constitute Good Reason for termination by
Officer of Officer’s employment if a Change in Control of the Company has
occurred. For purposes of this Agreement, “Successor” shall mean any Person that
succeeds to, or has the practical ability to control (either immediately or with
the passage of time), the Company’s business directly, by merger, consolidation
or purchase of assets, or indirectly, by purchase of the Company’s Voting
Securities or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by
Officer’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Officer should die
while any amount would still be payable to Officer hereunder if Officer had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Officer’s devisee,
legatee or other designee or, if there be no such designee, to Officer’s estate.

9. Fees and Expenses. Each party shall bear its own costs and attorney’s fees
which have been incurred. Notwithstanding the preceding, the Company shall pay
all legal fees and related expenses incurred by Officer as a result of
(i) Officer’s termination under circumstances described in
Section 6(a)-(c) (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination) or (ii) Officer’s seeking to
obtain or enforce any right or benefit provided by this Agreement.

 

7



--------------------------------------------------------------------------------

10. Survival. The respective obligations of, and benefits afforded to, the
Company and Officer as provided in Section 6, 7, 9 and 15 of this Agreement
shall survive termination of this Agreement.

11. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when (i) if
delivered personally, (ii) if given by email or fax, when transmitted and
evidence of confirmed transmission is received, (iii) if given by a nationally
recognized overnight courier, when received or personally delivered, or
(iv) mailed by United States registered or certified mail, return receipt
requested and, when delivered, and, in all case, with all charges prepaid and
addressed to the address of the respective party set forth on the first page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of the Chairman of the Board or Chief Executive Officer of the
Company, with a copy to the Secretary of the Company, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by Officer and the Chairman of the Board, the Chief Executive
Officer of the Company or on behalf of the Board of Directors or the
Compensation Committee of the Board of Directors. No waiver by either party
hereto at any time of any breach by the other party hereto of, or of compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its subsidiaries and Officer shall limit, qualify
or be inconsistent with any provision of this Agreement, then for purposes of
this Agreement, while the same shall remain in force, the provision of this
Agreement shall control and such provision of such other agreement shall be
deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.

15. Arbitration. The Company and Officer agree to mediate any dispute arising
under this Agreement. If any such dispute exists, the parties shall work
together to arrange such a mediation within 30 days of the notice by either
party to the other of the existence of a dispute under this Agreement. If, after
the good faith effort of both parties to resolve the matter by mediation, the
matter remains unresolved, any such unresolved dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Los Angeles, California by three arbitrators in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrators’ award in any court having jurisdiction; provided,
however, that Officer shall be entitled to seek specific performance of
Officer’s right to be paid until the Date of Termination during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
The Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 15.

 

8



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

If this correctly sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

INTERLINK ELECTRONICS, INC.,

a Delaware corporation

By:   /s/ PATRICE POLETO Name:   Patrice Poleto Title:   Vice President, Human
Resources

 

Accepted and Acknowledged: /s/ ROD VESLING Rod Vesling Date: April 22, 2008

 

10